"                                                                  --·-Page 1-:::.=:----··.             . -
                  Case 1:14-cv-01757-NRB Document 308 Filed 10/01/19          of 5
                                                                        USDC SDN"l'
                                                                      1DOCUMENT
                                UNITED STATES DISTRICT COUR             ELECTRONICALLY FILED
                               SOUTHERN DISTRICT OF NEW YO              DOC#:                 II
                                                                      l.-?.'~ TE FILED: _ ----
                                                                                          ~o ,, 1---· ---
                                                                                                   1
                                                                                                       ..
     IN RE LIBOR-BASED FINANCIAL                     MDL No. 2262
     INSTRUMENTS ANTITRUST LITIGATION                Master File No. 1: 11-md-2262-NRB

     THIS DOCUMENT RELATES TO:


     FEDERAL DEPOSIT INSURANCE
     CORPORATION AS RECENER FOR
     AMCORE BANK, N.A., et al.,                      No. 14-cv-01757-NRB

                                   Plaintiff,

                       v.

     BANK OF AMERICA, CORP., et al.,

                                   Defendants.


     FEDERAL DEPOSIT INSURANCE
     CORPORATION AS RECENER FOR
     DORAL BANK,
                                                     No. 18-cv-01540-NRB
     Plaintiff,

                       V.

     BANK OF AMERICA, CORP., et al.,

     Defendants.


                      STIPULATION AND [P~OSED] PROTECTIVE ORDER
                         CONCERNING CERTAIN HARD COPY RECORDS

                      WHEREAS, Defendant JPMorgan Chase Bank, N.A. ("JPMC") and Plaintiff

    Federal Deposit Insurance Corporation as Receiver for Washington Mutual Bank ("FDIC-R")

    have conferred concerning certain hard copy records of Washington Mutual Bank ("WMB") that

    JPMC is preserving and maintaining (the "WMB Boxes") pursuant to the Purchase and
          Case 1:14-cv-01757-NRB Document 308 Filed 10/01/19 Page 2 of 5



Assumption Agreement dated Septembe_r 26, 2008 among the Federal Deposit Insurance

Corporation ("FDIC"), FDIC-R, and JPMC, pursuant to which JPMC purchased substantially all

of the assets ofWMB;

               WHEREAS, Section 6.3 of the Purchase and Assumption Agreement provides

for the preservation of certain WMB records by JPMC;

               WHEREAS, based on available information, the WMB Boxes consist of

approximately 1.7 million boxes of hard copy records from defunct WMB which have been in

dead storage at multiple offsite commercial storage facilities since WMB's failure in September

2008, which cost JPMC approximately $3.4 million to store on an annual basis, and which would

cost in excess of $12 million (and require numerous years) to scan for purposes of electronic

storage (see Declaration of David P. Cacarillo, appended hereto as Exhibit A);

               WHEREAS, based on available information, FDIC-Rand JPMC have no

business purpose for the WMB Boxes and would dispose of them but for FDIC-R's concern that

it be protected from a possible contention in any legal proceedings that the boxes might contain

records related to claims or defenses concerning alleged LIBOR manipulation ("LIBOR-related

Claims") that ·should have been retained for purposes of litigation discovery;

               WHEREAS, based on certain keyword searches conducted by JPMC within an

index reflecting information provided by WMB in 2008 regarding the WMB Boxes (the

"Index"), JPMC has identified 323 WMB Boxes that may contain references to "LIBOR" and/or

other search terms of potential interest to FDIC-R's LIB OR-related Claims, and certain other

Defendants have identified 564 additional WMB Boxes that they have requested be retained, for

a total of 887 boxes (collectively, the "Retained Boxes"), which JPMC will continue to maintain




                                                -2-
          Case 1:14-cv-01757-NRB Document 308 Filed 10/01/19 Page 3 of 5



in accordance with the Purchase and Assumption Agreement, or until a court of competent

jurisdiction orders that the Retained Boxes need no longer be preserved;

                WHEREAS, based on available information, other than possibly the Retained

Boxes, JPMC and FDIC-Rare not aware and have no reason to believe that the other

approximately 1.699 million WMB Boxes (the "Other WMB Boxes") contain records that are

relevant to any LIBOR-related Claims;

                WHEREAS, other than the Index, no other record of the WMB Boxes' contents

is available and the only way to determine more information about their contents would be

through a box-by-box, page-by-page review of the approximately 1.7 million WMB Boxes, the

burden and expense of which, based on available information, would outweigh its likely benefit

(see Exhibit A);

                WHEREAS, JPMC has shared the Index and the LIBOR-related keyword

searches used to search the Index to identify the first 323 Retained Boxes with the FDIC-Rand

all other Defendants in this MDL and requested that they indicate whether they have any

objection to the destruction of the Other WMB Boxes or whether there are additional WMB

Boxes that they have a reasonable belief may contain relevant information and should be retained

(see Declaration of Alan C. Turner at ,i 2, appended hereto as Exhibit B);

                WHEREAS, in response, counsel for certain other Defendants identified 564

additional WMB Boxes that they requested be retained, and no other Defendant has requested

retention of additional boxes or has raised any objection to the destruction of the Other WMB

Boxes; (see Exhibit B at ,i,i 3-4);

                WHEREAS, except for the records in the Other WMB Boxes, nothing in this

Stipulation eliminates or otherwise modifies any obligation or duty of JPMC, its subsidiaries



                                               -3-
          Case 1:14-cv-01757-NRB Document 308 Filed 10/01/19 Page 4 of 5



and/or its affiliates, under the Purchase and Assumption Agreement or under applicable law, to

maintain and preserve any other records;

               NOW, THEREFORE, subject to the approval of the Court, PlaintiffFDIC-R and

Defendant JPMC hereby stipulate and agree that JPMC shall not be required to preserve the

Other WMB Boxes for purposes of any document retention obligations relating to litigation of

the LIBOR-related claims and no other person that had notice of this application shall be

permitted to argue or otherwise raise questions in any legal proceeding in any court that (1)

destruction of the Other WMB Boxes pursuant to this Order constitutes evidence of spoliation by

FDIC-R or JPMC or (2) materials relevant to any issue in the LIBOR-related Claims may have

been included in the Other WMB Boxes.

Dated:   September 16, 2019
         New York, New York
                                                   Isl Alan C. Turner
                                                  Mary Beth Forshaw
                                                  Paul C. Gluckow
                                                  Alan C. Turner
                                                  SIMPSON THACHER & BARTLETT LLP
                                                  425 Lexington Avenue
                                                  New York, New York 10017
                                                  Telephone: (212) 455-2000
                                                  mforshaw@stblaw.com
                                                  pgluckow@stblaw.com
                                                  aturner@stblaw.com

                                                  Abram J. Ellis
                                                  900 G Street NW
                                                  Washington, D.C. 20001
                                                  Telephone: (202) 636-5500
                                                  aellis@stblaw.com
                                                  Counsel for Defendant
                                                  JPMorgan Chase Bank, NA.




                                                -4-
      Case 1:14-cv-01757-NRB Document 308 Filed 10/01/19 Page 5 of 5




                                     I sf James R. Martin
                                    James R. Martin
                                    Jennifer D. Hackett
                                    WoodyN. Peterson
                                    Nicholas S. Cheolas
                                    Allison M. Vissichelli
                                    ZELLE LLP
                                    1775 Pennsylvania Avenue, NW
                                    Suite 375
                                    Washington, DC 20006
                                    Telephone: 202-899-4100
                                    jmartin@zelle.com
                                    jhackett@zelle.com
                                    wpeterson@zelle.com
                                    ncheo las@zelle.com
                                    avissichelli@zelle.com


                                    Counsel for Plaintiff Federal Deposit Insurance
                                    Corporation as Receiver for Washington
                                    Mutual Bank




SO ORDERED.

-~-"-----'~---/_ _ _ , 2019




                                   -5-
